PER CURIAM.
■The case is fully presented in the dissenting opinion of Justice Simpson, infra: It is our opinion, however, that under the presumption attending the right of - the natural parent to custody of a child and the lack of evidence of appellant’s positive unfitness, she should have been awarded custody in this habeas corpus proceeding.
The decree below is therefore reversed and one is here rendered to the effect stated, and the cause is remanded to the lower court to carry out the terms of the decree here rendered.
Reversed, rendered and remanded with instructions.
LIVINGSTON, C. J., and FOSTER, LAWSON, STAKELY, and GOODWYN, JJ., concur.
BROWN and SIMPSON, JJ., dissent.